10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-0O1090-VCF Document 9 Filedyt2r23ee- Ragetoft

 

 

 

 

 

 

 

 

 

 

= ENTERED SERVO Oh
COUNSEL/PARTIES OF RECOR
DEC 23 2020
L 3 DISTRICT COURT
UNITED STATES DISTRIC Coun cher veut
DISTRICT OF NEVADA DEPUT
UNITED STATES OF AMERICA, Case No. 2:20-mj-1090-VCF
Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
v. Preliminary Hearing and
File Indictment
JOSE FLORES-DE LA CRUZ,
Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)() and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

on January 5, 2021 'at the hour of 4:00 p.m., be vacated and continued to

_April 5, 2021 at 4:00 PM in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
DATED this .23_ day of December, 2020.

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
